Title: From John Adams to Rufus King, 7 December 1819
From: Adams, John
To: King, Rufus



dear Sir
Montezillo December 7th. 1819

I have received, and read with Avidity and pleasure your Eloquence and Ratiocination, on the great question of Slavery in the Missouri.—I have rarely if ever; meet a Stronger proof of the importance to a Nation of having in her Councils, Men of great Sagacity, and long experience in public affairs—As far as my Memory serves me, the facts you have stated, are perfectly correct—I believe there was not another Member in Congress; Capable of developing their History in detail, with such precision—The right of Congress to prescribe such a condition to the Gentlemen of Missouri, is the only question that could raise a doubt in the Mind of any Man of Common sense—and that right I think, you have demonstrated in a manner, unanswerable by all the Cavils of Sophistry—
May God preserve you many years—for the benefit of your Country—and for the Comfort of your / friend and / Humble Servant
John Adams